Citation Nr: 1635678	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral sprain and degenerative thoracic spine arthritis.

2.  Entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable rating for service-connected status post arthroscopy of the left knee with patellofemoral pain syndrome and residual scar.

4.  Entitlement to service connection for renal insufficiency (claimed as kidney disease).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1979 to January 1985 and November 1986 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

As the record reflects diagnoses of depressive disorder NOS and PTSD, the issue of entitlement to service connection for PTSD has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2016 hearing, prior to the promulgation of a Board decision, the Veteran and his representative requested to withdraw his appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral sprain and degenerative thoracic spine arthritis, entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee, entitlement to an initial compensable rating for service-connected status post arthroscopy of the left knee with patellofemoral pain syndrome and residual scar, entitlement to service connection for renal insufficiency (claimed as kidney disease), and entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral sprain and degenerative thoracic spine arthritis, entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee, entitlement to an initial compensable rating for service-connected status post arthroscopy of the left knee with patellofemoral pain syndrome and residual scar, entitlement to service connection for renal insufficiency (claimed as kidney disease), and entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 30, 2016 Board hearing prior to the promulgation of a decision on the appeal, the Veteran and his representative requested to withdraw his appeal on the issues of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral sprain and degenerative thoracic spine arthritis, entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee, entitlement to an initial compensable rating for service-connected status post arthroscopy of the left knee with patellofemoral pain syndrome and residual scar, entitlement to service connection for renal insufficiency (claimed as kidney disease), and entitlement to service connection for sleep apnea.  See Board Hearing Transcript at 2-3.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to initial evaluation in excess of 10 percent for chronic lumbosacral sprain and degenerative thoracic spine arthritis is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for service-connected patellofemoral syndrome of the right knee is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for service-connected status post arthroscopy of the left knee with patellofemoral pain syndrome and residual scar is dismissed.
The appeal as to the issue of entitlement to service connection for renal insufficiency (claimed as kidney disease) is dismissed.

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran contends that several incidents in service caused his PTSD.  Specifically, in San Remo, Italy between 1986 and 1989, his shipmate was hit by a train and he was he had to collect the body parts due.  He contends that in 1989, there was a man overboard in rough seas.  He also contends that while aboard the USS San Jose in 1981, he was picked up refugees and one of them drew a gun.  Additionally, the Veteran contends that when he was aboard the USS San Jose from September 1981 to December 1982, there was an emergency breakaway.  The Veteran's DD Form 214 shows that his primary specialties in service were aerospace medical technician and medical field service technician.

The record contains a lay statement from a Captain Richard L. Coleman, who was the commanding officer of USS Dewey from April to May 1988.  He confirmed that they arrived in San Remo, Italy in April 1988, there was a fatal accident at the railroad crossing immediately adjacent to the boat landing.  He reported that he remembered the Veteran being very traumatized as he was part of the crew that had to clean up the carnage.

The Veteran also contends that he developed depression due to severe pain in foot and ankle.  He contends that his symptoms include nightmares, paranoia, waking up and yelling in his sleep, being very jumpy, and difficulty being around people.  

On the Veteran's June 1979 examination prior to entrance into service, it was noted that he had a history of psychiatric treatment for one and a half years in 1976.

Post-service VA treatment records show a diagnosis of depression beginning in September 2008.  VA treatment records from 2011 and 2012 show diagnoses of PTSD and major depressive disorder and the Veteran was hospitalized from June 20, 2011 to June 27, 2011 for depression NOS and PTSD.  

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos  v. Peake, 22 Vet. App. 329 (2008).  In this case, while the RO provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) in April that addressed his PTSD claim, it did not provide the heightened notice required where a PTSD claim is based on in-service personal assault/harassment, as is the case here.  The Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).

Additionally, the Veteran has not yet been afforded a VA examination for an acquired psychiatric disorder, to include PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the Veteran's diagnoses of PTSD and depressive disorder and his statements that his PTSD is due to several incidents in service, the Board finds that a medical examination is necessary to make a decision on the claim.  As the Veteran contended that his depression is secondary to pain in his foot and ankle and he is service-connected for flail left third and fourth toes of the left foot, deviated, secondary to surgical intervention and osteoarthritis pain and limited motion of the left second toe status post hammertoe reduction; residual scars of hammertoe surgeries on the left and right feet; osteoarthritis, pain and limited motion of the left second toes status post hammertoe reduction; and status post hammertoe reductions of toes 2, 3, and 4, the examiner should also address whether the Veteran's acquired psychiatric disorder, to include PTSD is secondary to these service connected conditions.

At his March 2016 videoconference hearing, the Veteran contended he received VA treatment at New Port Richey CBOC and James Haley.  On remand, the AOJ should request these records.  The AOJ should also ask the Veteran to identify any additional medical treatment pertinent to his claims for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should include VA treatment at the New Port Richey CBOC and James Haley.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his psychiatric symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and his psychiatric symptoms since that time.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

4.  After the above development has been completed, afford the Veteran a VA psychiatric examination.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must answer the following:

(a)  Identify all acquired psychiatric disabilities found to be present.  A diagnosis of PTSD must be ruled in or excluded.

(b)  State the likelihood that any acquired psychiatric disability found to be present existed prior to service.

(c)  If the examiner concludes that any acquired psychiatric disability found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

(d)  If a psychotic disorder is diagnosed, state whether it developed within one year of his discharge from service.

(e)  If the examiner diagnoses the Veteran as having any acquired psychiatric disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

(f)  If the examiner diagnoses the Veteran as having any acquired psychiatric disability, please opine as to whether it was caused or aggravated by a service-connected disability.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


